Citation Nr: 1723844	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a chronic headache disability, to include migraine headaches.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to April 1996.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2014.  This matter was originally on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic headache disability was not manifested during service and is not shown to be related to active service.

2.  A chronic lumbar spine disability was not manifested during service and is not shown to be related to active service; arthritis was not manifested within a year of separation from service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic headache disability are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

2.  The criteria for service connection for a chronic lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Pursuant to the Board's May 2014 Remand, the Appeals Management Center (AMC) obtained outstanding VA treatment records beginning June 2012, scheduled the Veteran for a VA examination to determine the etiology of his current headaches and low back conditions, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the December 2013 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The first question that must be addressed, therefore, is whether incurrence of obstructive sleep apnea, migraine headaches, or a chronic low back disability is factually shown during service.  

Service treatment records note headache in October 1976 associated with vomiting, muscle aches, chills and fever as well as headaches usually at work in January 1977.  

In December 1977, the Veteran complained of sharp pain in low back that morning with no history of strain or injury.  After physical examination, the Veteran was diagnosed as having lumbosacral strain.  

On January 19, 1984, the Veteran presented for Emergency Care and Treatment with complaint that he fell down steps because of ice and hurt his back.  Physical examination indicated that the contusion appeared to be minor with no decreased range of motion, no paravertebral muscle spasm at that time but that the pain was worsening since he arrived at emergency room.  The provider noted that it was anticipated that muscle spasms would worsen greatly in the next few hours and if that happened, the Veteran was advised to return to emergency room for profile, quarters, and prescription.  Diagnosis/assessment was contusion to low back and sacrum.  

The Veteran returned to the hospital on January 25, 1984, with complaint of continued low back pain.  Physical examination demonstrated that the back was straight and there were no palpable or visible muscle spasms.  He was mildly tender at the dorsal processes of the lower thoracic and upper lumbar vertebrae.  He was tender at lumbar paraspinal muscles and left parathoracic (lower) muscles.  There was full range of motion of the spine.  Straight leg raising was negative but caused a pulling sensation in the back.  There was no EHL weakness.  Knee and ankle joint were 2+/4 and equal.  Impression was muscular back pain with mild contusion to spine with no neurologic deficit.  The Veteran was given the option to either return to duty versus hospitalization for a few days.  He was noted to be reluctant to be hospitalized, and advised that he would call his boss to see if he could get some time off.  Physical therapy was prescribed.  He was advised to rest on a firm surface, to use heat for 20 minutes every hour, and return after the weekend if no better.  

Physical Therapy Consultation dated January 25, 1984 noted assessment of muscle strain and bruises.  

On January 30, 1984, the Veteran called to say that he was practically pain free and did not need physical therapy any longer.  He was advised to continue exercises.  He was discharged from physical therapy.  

An Allotment Claim Form signed by the Veteran in December 1991 noted that he received outpatient care at Wright-Patterson emergency room when he suffered back strain in November 1991 while playing with his niece while on leave.  Emergency Care and Treatment record noted that the Veteran presented with low back pain radiating to right more than left leg.  After physical examination, the Veteran was diagnosed as having mechanical low back pain with radiculitis.   

A Dental Patient Medical History completed by the Veteran in July 1992 notes a back injury under the question, "Are you presently, or have you been under the care of a physician during the past year?  

Despite headaches, back injury, and back pain during service, the Board cannot conclude a "chronic" headache or low back condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On Reports of Medication Examination in October 1984 and December 1994, the Veteran's back was evaluated as normal; and there is no indication in the notes or summary of defects and diagnoses of a spine disorder.  

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, the first showing of lumbar spine degenerative joint disease was not within the first year after the Veteran's discharge from service.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  Although the appellant reports continuity of post-service low back pain, the Board finds his allegations to be of limited probative value.  

The Board notes that during the VA examinations in October 2012, the Veteran reported a history of lumbar pain since January 1984 when he feel on ice and that his condition resolved in the next three to four months; however, the service treatment records indicate that within 20 days, the Veteran called to say that he was practically pain free and did not need physical therapy any longer.  The Veteran also noted that the pain returned again in August 1985 when he was moving into a new job with no specific trauma; however, there are no complaints of or treatment for a lumbar spine condition between January 1984 and December 1991, when he reported back pain after lifting his niece.  

In a February 2009 statement, the Veteran reported that during the time he was in Air Force Recruiting, approximately eleven years, he had numerous issues with his lower back and was treated in the local community since there were no military medical facilities nearby.  The Veteran stated that although the medical bills were sent to and apparently paid by the Air Force, none of those subsequent treatment events made it into his military medical records.  In addition, in a February 2009 statement by the Veteran's former wife, she noted that she had known the Veteran since 1996, that they had been married since August 1998, and that since she had known him, he had had continual problems with his back.  She noted that the problems had, for the most part, been intermittent, until recently.  

Although the service treatment records include vouchers for $2521.20, $73.44, $190.00, and $204.00, for surgical repair and treatment of bimalleolar fracture and dislocation of the left ankle at Montana Deaconess Medical Center in 1985, service treatment records indicate records of treatment for various medical problems in April and October 1984; January and April 1985; August and November 1991; June and August 1992; October, November, and December 1994; January, February, March, April, May, July, and August 1995; and February 1996 and March 1996, none of which note any back complaints.

In addition, the file contains records of private treatment the Veteran received from November 5, 1996, when he presented to VA as a new patient for a physical examination at which time he reported elevated blood pressure, being occasionally tired, having occasional headaches, and having a nosebleed the day prior; no reports of any back pain.  On December 11, 1997, the Veteran presented for physical examination at which time he stated that he was doing very well and had no real problems to report.  On April 30, 1998, the Veteran presented with acute onset of left upper lumbar area back pain for two days which had been hurting constantly and interfering with his sleep.  The Veteran recalled no inciting injury but reported that he had one prior episode of low back pain, six or seven years earlier after picking up his two-year-old niece, which resolved after a few days on muscle relaxers.  After physical examination, the Veteran was diagnosed as having probable musculoskeletal back pain.  He was to return in one week for follow up; however, he called on May 7, 1998, and stated that his back was feeling much better.  In September 2000, the Veteran presented with complaint of some right lower back pain which started when picking up a heavy cat litter box and at that time felt some cramping in the right lower back.  He noted that he began using a heating pad with minimal relief, that a day or two later he felt great, and then two days later starting having a lot more pain which exacerbated when taking a deep breath.  The Veteran reported a history of several back injuries in the past including falling down steps and picking up his niece with back pain that was disabling for a short while.  Assessment was low back pain secondary to strain.  In January 2002, the Veteran presented with complaint of low back pain for twelve hours.  In February, the Veteran reported severe 10/10 low back pain radiating into legs with sensation of electric shock and leg weakness to the point where his legs were giving out on him.  Impression was probable large herniated nucleus pulposus.  MRI on February 25, 2003 showed small left paracentral focal disc protrusion L4-L5.  In April 2003, the Veteran reported that low back pain was 95 percent better with no leg weakness.  

In light of the lack of any relevant history reported between the Veteran's date of discharge from service in April 1996 and April 30, 1998, when he reported one prior episode of low back pain, six or seven years earlier after picking up his two-year-old niece, service connection is not warranted under 38 C.F.R. § 3.303(b).  
When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has current disabilities; he has been diagnosed as having headaches and degenerative joint disease/degenerative disc disease of the lumbar spine.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and his active duty service.

The Veteran underwent VA examination in October 2012 at which time he gave a history of lumbar pain since January 1984 when he fell in ice.  The Veteran reported that he was seen and treated but did not remember if x-rays were completed.  The Veteran reported that his condition resolved in the next three to four months and that the pain returned again in August 1985 with no specific trauma when he was moving into a new job as a recruiter.  The Veteran reported that since that time, he has had recurrent lumbar pain.  

After review of the claims file and physical examination of the Veteran, the examiner opined that the lumbar condition was not caused by, was not the result of, was not the same as, or was not a result of back injuries shown during active duty or related to his military service.  The examiner noted that the Veteran was treated in the service for lumbar pain that resolved and that there was no evidence to support any DDD/DJD of the lumbar spine during his active military service.  The examiner noted that the Veteran developed chronic lumbar pain years after his military discharge and that MRI from 2003-2005 reflected age-related changes.  The examiner concluded that the Veteran's lumbar condition in the service resolved and that he later presented with age-related degenerative joint disease/degenerative disc disease of the lumbar spine.
The Veteran underwent VA examination in October 2014 at which time he reported that his back condition started on or about January 1984 at Malmstrom Air Force Base.  He reported that he was walking from a building and walked down some icy cement steps and fell landing on his lower back.  The Veteran reported that he went back to his office but after about 10 minutes, he could not move, so he went to the base hospital for evaluation.  The Veteran recalled having physical therapy and using a TENS unit which both helped.  The Veteran reported that around 1985 or later, he was in recruiting when he would get episodes of his back "going out."  The Veteran reported that he would always have trouble in the lower lumbar area and would go for evaluation/treatment by mostly private doctors.  The Veteran reported that once while at Wright Patterson, he recalled going to the emergency room because his back went out.  He reported that he would get muscle relaxers, stay in bed, and feel better in about 2 days.  The Veteran reported that this happened several more times over the years as a recruiter and throughout his career.  He recalled that physical activity would cause severe back pain.

After review of the claims file and physical examination of the Veteran, the examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's claimed back condition was caused by service or is otherwise related to service.  The examiner stated,

Complete review of [t]his vet[eran']s SMR[]s show he was treated for lumbar pain (acute strain and/or minor contusion) that resolved which is consistent with current medical literature research.  There is no evidence to support any DDD/DJD of the lumbar spine during his active military service.  Complete review of all medical records fail to document a chronic lumbar condition since his retirement in 1996.  ...  [H]e developed chronic lumbar pain years AFTER his military discharge and MRI from 2003-2005 showed changes reflecting age related changes (49 y/o male with BMI ~ 30) as defined and supported by current medical literature.

The examiner also opined that it was less likely as not (less than 50/50 probability) that the Veteran's claimed headache condition was caused by or related to his active military service.  The examiner stated, 

There is no chronicity to a migraine or cluster headache condition/complaint in the vet[eran']s SMR[]s.  There are three documents in the vet[eran']s SMR[]s one with complaint of headache associated with a with a reaction to a flu shot and two other complaints of headache associated with eye strain while reading and/or bright lights otw SMR[]s are silent for any other headaches, specifically silent for migraines or clusters.  Review of available medical records after separation from military service in 1996 note his occa[si]onal head[a]ches are related to his sinus infections (which medical literature supports as normal consequence of a sinus condition), grinding teeth and/or his traumatic injury where he was kneed in the left side of the chin/head in 3/1998.

Thus, the record is absent evidence of a chronic headache disability and a chronic low back disability during service; competent evidence of lumbar spine arthritis within a year following service; credible evidence of continuity of symptomatology; and competent evidence of a nexus between currently diagnosed headaches and lumbar spine degenerative joint disease/degenerative disc disease and the Veteran's active duty service.

The Board must also consider the Veteran's own opinion that his headaches and low back disorders are related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of these disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran cannot be accepted as competent medical evidence.  

The Board notes that in September 2009, the Veteran's former wife, S.L. provided a statement which related the Veteran's lumbar spine disorder to his active duty service and indicated that she had worked as an administrative medical assistant for 15 years.  According to the United States Department of Labor, Bureau of Labor Statistics, medical assistants "Perform administrative and certain clinical duties under the direction of a physician.  Administrative duties may include scheduling appointments, maintaining medical records, billing, and coding information for insurance purposes.  Clinical duties may include taking and recording vital signs and medical histories, preparing patients for examination, drawing blood, and administering medications as directed by physician."  Thus, the Board finds that the Veteran's wife's training as a medical assistant does not confer upon her any expertise to provide diagnoses, commentary, and opinion regarding the Veteran's lumbar spine disability.  As such, the probative value of her statements in this regard is, therefore, significantly outweighed by the opinions of the VA examiners.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a chronic headache disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.




REMAND

With respect to the issue of entitlement to service connection for obstructive sleep apnea, as noted above, the Veteran underwent VA examination in October 2014.  After review of the claims file and physical examination of the Veteran, the examiner further opined that it was less likely as not (less than 50/50 probability) that the Veteran's claimed sleep apnea condition was caused by or related to his active military service.  The examiner stated, 

The vet[eran']s SMR[]s are silent for a complaint, symptom, sign, incident, or test findings of a sleep related condition.  There is a medical provider note dated 2002 with a diagnosis of OSA however the Polysomnography report was unavailable for review.  This diagnosis was provided more than three years after separation from military service.
.
The Board notes that in September 2009, the Veteran submitted a VA 21-4142, Authorization for Release of Information, to enable VA to obtain a sleep study from St. Joseph Hospital in 1998 or 1999.  Subsequent treatment records indicate that the Veteran had a sleep study done on March 25, 1999 at St. Joseph Sleep Center.  

At the December 2013 Travel Board hearing, the Veteran was asked about these private records.  The Veteran reported that the private doctor who diagnosed him with sleep apnea no longer had his records.  However, there is no indication that VA tried to obtain these records from St. Joseph Hospital.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his obstructive sleep apnea that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records, including the sleep study from St. Joseph Hospital in March 1999, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

If there are any private records that are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

2.  If and only if the sleep study from St. Joseph Hospital is obtained, the examiner who conducted the October 2014 VA examination should be provided access to Virtual VA and VBMS.  After a review of the record, the examiner should provide an addendum opinion and indicate whether the evidence obtained changes the October 2014 opinion concerning whether obstructive sleep apnea is related in any way to the Veteran's active duty service.  

If the October 2014 examiner is unavailable, the record should be reviewed by an examiner with similar expertise for an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that obstructive sleep apnea was incurred in or aggravated by the Veteran's active duty service.   

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  If the alternate examiner finds that an adequate opinion cannot be rendered without an additional examination, one should be scheduled for the Veteran.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


